Citation Nr: 1613965	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  15-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945.  His awards and decorations earned during his World War II service include the Distinguished Flying Cross and the Air Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Pension Management Center (PMC) that denied entitlement to non-service-connected pension benefits on the basis of excess countable income.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay necessitated by remanding this appeal, but evidence was received from the Veteran in February 2013 which was unfortunately overlooked by the PMC, including in the statement of the case.  

First, the Board would like to briefly explain how entitlement to pension is calculated.  The maximum rate of VA pension benefits that may be paid is set by law.  An otherwise qualifying veteran will be paid up to the maximum rate, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In other words, any countable income of the veteran (and, if applicable, any dependents) will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the veteran's annual income exceeds the maximum payable rate, the entire amount is offset, and the veteran is not entitled to any pension benefits.  The PMC has found in this case that the Veteran's countable income exceeded the maximum rate.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271.  The income reported in this case consists of SSA benefits received by the Veteran and his wife; retirement and interest income received by the Veteran; and earned income received by the Veteran.  Countable income expressly includes gross salary or wages of the veteran and his spouse.  38 C.F.R. § 3.271(b).  SSA, retirement, and interest income also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. § 3.272.

Unreimbursed medical expenses paid by the veteran or his wife are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the veteran received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

Here, the Veteran's wife resides in an assisted living facility.  She was found to have a medical condition that makes such a level of care necessary, and in such cases, all unreimbursed fees paid to the institution for custodial care and medical and nursing care are deductible expenses.  

Beginning in July 2011, the Veteran's wife resided in Hearthstone Assisted Living, with monthly costs of $2,495, and this cost was used by the PMC to calculate the Veteran's countable income, including in the December 2014 statement of the case.  However, in a February 2013 statement, the Veteran said that his wife was now in a skilled nursing facility, Roswell Nursing and Rehab Center, with a monthly cost of $7,000 per month.  

In his December 2014 substantive appeal, the Veteran stated that the annual medical expenses had increased by $7,716, as evidenced by attached monthly bills.  Said bills consist of expenses incurred at Roswell, and it is not clear whether these are the total unreimbursed expenses that the Veteran must pay, or whether they represent only the increase.  Although a development letter was sent to the Veteran in July 2013, there was no follow-up by the PMC, especially in light of the 2014 statement regarding the Veteran's increasing medical expenses.  It is also unclear as to whether the Veteran understood the importance of submitting a Medical Expense Report to supplement/support his statements.

In addition, the Veteran reported private insurance in his August 2011 report of medical expenses, apparently in the monthly amount of approximately $179, which the PMC did not use in its calculations.    

The previous income calculations also included $300 per month of wage income earned at Enterprise Car Rentals.  Since the Veteran is now 92 years of age, it is worth ascertaining whether the Veteran still has this earned income.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with sufficient copies of Medical Expense forms to complete for the years under consideration.  In particular, given his claim of an increase in his wife's institutional care costs reported in February 2013, his expenses should be reported from that point forward.  Given the time that has elapsed, this will be complicated, and he should focus on the large, recurrent expenses, such as insurance premiums and assisted living/nursing facility expenses.  

He should obtain a statement from the nursing facility setting forth the costs he must pay.  Tell him that in the alternative, he can authorize the facility to provide the information concerning the expenses the Veteran must pay directly to VA.  

Tell the Veteran that he is encouraged to obtain assistance in completing the forms from his representative, a VA social worker, or some other individual or organization, preferably with expertise in this area.  

Also inform him that to aid in determining how much effort to expend, as a very rough ball park estimate, the annual unreimbursed medical of the Veteran and his wife will have to exceed approximately $31,000 to $32,000 for him to be entitled to any pension at all, given his reported income of roughly $47,000 per year.  

Also, tell him to make sure that his reported income is current; in particular, ask him if he is still receiving employment income of $300 per month, and, if not, when it ceased.  

2.  Then, recalculate the Veteran's countable income, in light of the additional information received, as well as the information contained in the statements dated in February 2013 and December 2014.  Readjudicate the claim, and if the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




